MEMORANDUM **
Vernon Robinson appeals from his guilty-plea conviction and 30-month sentence imposed for conspiracy in violation of 18 U.S.C. § 371, and access device fraud and aiding and abetting, in violation of 18 U.S.C. §§ 1029(a)(2) and 2.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Robinson’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Robinson filed a pro se supplemental brief. The Government did not file an answering brief.
We have reviewed the briefs and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.